DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted 15 June 2020 are acceptable.
Claim Objections
Claim 21 is objected to because of the following informalities:  the passage “a head of a container body the container body” in line 3 requires a comma between phrases.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  the claim depends on its own claim number.  Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  the claim does not cite a dependency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 21, it is unclear if the limitation of “a closed chamber” recited in line 1 is related to the limitation of “a chamber” recited in line 4.
In regard to claim 21, the phrase “the container body being filled with contents” is unclear.  Is the container body in the process of being filled with contents or is the container body full of contents?  For the purpose of examination, the phase is interpreted as requiring the container body to be full of contents.
In regard to claim 21, the step of “introducing” is indefinite. It is unclear whether the step requires that the germicidal medium enters the chamber after the cap and the head are connected together to close the container as the chamber has not been formed until the cap has been placed on the container.  For the purpose of examination, the term “introducing” will be given the broadest reasonable interpretation using the dictionary definition of “to bring a product into use or operation for the first time” and that the cap and the head are connected to form the chamber in the chamber prior to the step of “introducing” as the “providing” step must occur first.
Claim 29 recites the limitation "the exposure to radiation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 30, the limitation “the radiation only heats the liquid” is indefinite.  Does the word “only” limit the components which are being heated or the effects of the radiation on the liquid?  For example, the limitation could be viewed as requiring the radiation to only function to heat the liquid and to not function to ionize molecules in the liquid or otherwise chemically alter the liquid.
In regard to claim 36, the claim is unclear as the recited frequencies are not frequency ranges.  Therefore, it is unclear how to interpret the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristiansson et al. (US 6,355,216; hereinafter “Kristiansson”).
In regard to claims 21-21 and 43, Kristiansson teaches a method for reducing microbiological contamination (sterilizing) in a closed chamber made of plastic (closed container or bottle made from polyethylene terephthalate (PET); see col. 1, lines 4-13 and 64-67), comprising the steps of providing a container with a cap (a closed/sealed bottle/container necessarily has a lid/cap) and with a head of a container body (the uppermost area of the bottle under the cap), the container body being filled with contents (air or helium; see col. 3, lines 50-51), the cap and the head necessarily forming a chamber between the cap and the head; and introducing (i.e. “to bring a product into use or operation for the first time”) a germicidal medium (ozone gas) into the chamber, wherein the germicidal medium in the chamber is exposed to an energy source (an electron beam).  See col. 1, line 64 through col. 2, line 14 and col. 4, lines 27-40.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kristiansson.
In regard to claim 44, Kristiansson is silent in regard to how the sealed bottle is manufactured.  The Examiner holds that it is within the ambit of and would have been well-known by one of ordinary skill in the art to have used the BFS process in order to form, fill the container with air or helium of the desired composition and humidity and seal the bottles as the process is extremely well-known in the art and widely used to form and fill containers in an aseptic manner.

Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansson in view of Spallek et al. (US 2017/0144790; hereinafter “Spallek”).
In regard to claims 44-46, Kristiansson is silent in regard to the manner in which the bottles are produced, a head membrane, and wherein the container has multiple layers. 
Spallek discloses a plastic container which is produced using the blow molding, filling and sealing (BFS) method.  The container can have multiple layers made from ethylene-vinyl alcohol copolymer (EVOH), cycloolefin polymer (COP), or cycloolefin copolymer (COC) and can have a head membrane (head surface 39).  See [0005]-[0006], [0043], and [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the container formed by the BFS method and having the materials and construction disclosed by Spallek in the sterilization process of Kristiansson in order to sterilize the closed containers and without creating any new or unexpected results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Kristiansson does not disclose the claimed method as “air is not a germicidal medium that is introduced into the chamber between a cap and a head of a container.”  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner argues that as the air is converted to ozone by electron radiation, the ozone can be viewed, using the broadest reasonable interpretation of the claim, to be introduced to the chamber between a cap and a head of a container.  The word “introduced” has the dictionary definition of “to bring a product into sue or operation for the first time” and the claim does not explicitly recite wherein the germicidal medium is introduced from the outside of the container or chamber.
Allowable Subject Matter
Claims 23-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774